Case: 15-41174      Document: 00513448417         Page: 1    Date Filed: 04/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals

                                    No. 15-41174
                                                                                      Fifth Circuit

                                                                                    FILED
                                  Summary Calendar                               April 1, 2016
                                                                               Lyle W. Cayce
UNITED STATES OF AMERICA,                                                           Clerk


                                                 Plaintiff-Appellee

v.

ANDRE DONNELL ROUTT,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                              USDC No. 1:94-CR-12


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Andre Donnell Routt, federal prisoner # 60985-079, appeals the denial of
his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) based on
Amendment 782 to the Sentencing Guidelines. Routt contends that he was
entitled to a two-level reduction of his base offense level under Amendment
782 and that, as a result, his new base offense level would be 36.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41174     Document: 00513448417      Page: 2   Date Filed: 04/01/2016


                                  No. 15-41174

      The record confirms that Routt was ineligible for a sentence reduction
under § 3582(c)(2) because Amendment 782 did not lower his base offense level.
Routt fails to acknowledge that he was held responsible for 42.5 kilograms and
four ounces of crack cocaine and 150 kilograms of powder cocaine. Under the
retroactive, amended version of U.S.S.G. § 2D1.1(c)(1), which has now taken
effect, Routt has a base offense level of 38 because he was responsible for the
equivalent of more than 90,000 kilograms of marijuana. See § 2D1.1(c)(1)
(2015). His specific offense level enhancements added six more levels. Routt’s
total offense level of 44, together with a criminal history category of IV, results
in a guidelines range of life imprisonment. See U.S.S.G. Ch. 5, Pt. A. Because
Amendment 782 did not reduce Routt’s sentencing range, the district court
properly found that he was ineligible for relief under § 3582(c)(2). See U.S.S.G.
§ 1B1.10(a)(2)(B) & comment. (n.1(A)); Dillon v. United States, 560 U.S. 817,
826 (2010).
      The judgment of the district court is AFFIRMED.




                                        2